internal_revenue_service department of the treasury washington dc number release date index number person to contact telephone number refer reply to cc corp b05-plr-124829-00 date date re distributing controlled shareholder a shareholder b shareholder c shareholder d business a date a a b c d distributing note plr-124829-00 this is in response to a letter dated date in which rulings are requested regarding the federal_income_tax consequences of a proposed transaction the information submitted in the request and in subsequent correspondence is summarized below distributing is a domestic_corporation that made a subchapter_s_election on date a distributing is engaged in business a and has a single class of voting common_stock outstanding the distributing shares are presently held in the following proportions shareholder a owns a percent shareholder b owns b percent shareholder c owns c percent and shareholder d owns d percent to resolve irreconcilable shareholder disagreements over the management of business a a separation of distributing is proposed it is intended that after the distribution shareholder a and shareholder b will own collectively percent of the outstanding_stock of controlled and shareholder c and shareholder d will own collectively percent of the outstanding_stock of distributing accordingly distributing proposes the following transaction i distributing will form controlled as a wholly owned subsidiary distributing will transfer a portion of the assets of business a to controlled solely in exchange for shares of controlled voting common_stock and the assumption of controlled liabilities ii distributing will distribute all of its controlled stock to shareholder a and shareholder b in exchange for all of their distributing stock the taxpayer has made the following representations with respect to the proposed transaction a b c the fair_market_value of the controlled stock and other consideration to be received by shareholder a and shareholder b will be approximately equal to the fair_market_value of the distributing stock surrendered by each shareholder in the exchange no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing the years of financial information submitted on behalf of distributing is representative of distributing’s present operations and with regard to distributing there have been no substantial operational changes since the date of the last financial statements submitted d following the transaction distributing and controlled will each continue plr-124829-00 independently and with separate employees the active_conduct of its share of all of the integrated activities of the business conducted by distributing prior to the consummation of the transaction the distribution of the stock of controlled is carried out for the following corporate business_purpose to allow the separation of the business conduced by distributing in a manner consistent with the business objectives of each shareholder the distribution of stock of controlled is motivated in whole or substantial part by this business_purpose there is no plan or intention by the shareholders or security holders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of either distributing or controlled after the transaction except for small gifts of shares within the family there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate distributing or controlled to merge either corporation with any other corporation after the transaction or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business the total adjusted tax bases and fair market values of the assets transferred to controlled by distributing equals or exceeds the sum of the liabilities assumed as determined under sec_357 of the internal_revenue_code by controlled the liabilities assumed as determined under sec_357 in the transaction were incurred in the ordinary course of business and are associated with the assets being transferred no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of the stock of controlled except that distributing will contribute to controlled the distributing note to equalize the value of the stock of distributing and controlled payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on the terms and conditions arrived at by the parties bargaining at arm’s length e f g h i j k l m no two parties to the transaction are investment companies as defined in sec_368 and iv plr-124829-00 n o p q distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of distributing or controlled or stock possessing percent or more of the total value of all classes of stock of distributing or controlled distributing controlled and their respective shareholders will each pay their own expenses if any incurred in connection with the proposed transaction distributing is an s_corporation within the meaning of sec_1361 controlled will elect to be an s_corporation pursuant to sec_1362 on the first available date after the distribution and there is no plan or intent to revoke or otherwise terminate the s_corporation_election of either distributing or controlled based solely on the information submitted and on the representations set forth above we hold as follows the transfer by distributing to controlled of a portion of the assets associated with business a solely in exchange for all of the outstanding controlled stock and the assumption_of_liabilities followed by the distribution of all of the controlled stock to shareholder a and shareholder b in exchange for their stock in distributing will be a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing upon its transfer of the assets to controlled in exchange for stock and controlled’s assumption_of_liabilities sec_361 and sec_357 no gain_or_loss will be recognized by controlled upon the receipt of the assets of distributing in exchange for the stock of controlled and the assumption_of_liabilities sec_1032 the basis in the assets to be received by controlled will be the same as the basis of such assets in the hands of distributing immediately prior to the transaction b the holding_period of the distributing assets to be received by controlled plr-124829-00 will include the period during which such assets were held by distributing sec_1223 no gain_or_loss will be recognized to and no amount will be included in the income of shareholder a or shareholder b upon their receipt of the stock of controlled in exchange for their distributing stock sec_355 the holding_period of the controlled stock received by shareholder a and shareholder b will include the holding_period of their distributing stock surrendered in the exchange provided that such distributing stock is held as a capital_asset on the date of the distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 of the income_tax regulations no gain_or_loss will be recognized to distributing upon the distribution of its stock in controlled to shareholder a and shareholder b sec_361 the basis of the controlled stock in the hands of each member of shareholder a and shareholder b will be the same as the basis of the distributing stock surrendered by each such member in exchange therefor sec_358 distributing’s momentary ownership of stock of controlled as part of a reorganization under sec_368 will not cause controlled to have an ineligible shareholder for any portion of its taxable_year under sec_1361 therefore assuming controlled will otherwise meet the requirements of a small_business_corporation under sec_1361 controlled will be eligible to make an s_corporation_election under sec_1362 for its taxable_year no opinion is expressed about the tax treatment of the transaction under other provisions of the code and the regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings specifically no opinion is expressed concerning whether distributing or controlled is otherwise eligible to be an s_corporation this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated plr-124829-00 in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer’s representative sincerely yours associate chief_counsel corporate by chief branch
